Citation Nr: 0621763	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-29 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1946 to 
March 1948.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in St. Louis, 
Missouri, which denied the veteran's claim for a rating 
higher than 10 percent for his service-connected tinnitus.  
He alleges entitlement to separate 10 percent ratings for 
each ear.

In June 2005, the Board advanced the veteran's case on the 
docket in light of his advanced age.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran's service-connected bilateral tinnitus has been 
assigned a 10 percent disability rating, the maximum rating 
authorized under Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

The veteran is not entitled to separate 10 percent disability 
ratings for his bilateral tinnitus as a matter of law.  
38 U.S.C.A. §1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 
4.25, 4.87, DC 6260 (in effect prior to and as of 
June 13, 2003); Smith v. Nicholson, No. 05-7168 (Fed. Cir. 
June 19, 2006).








REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Furthermore, in March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and         (5) 
effective date of the disability.  Upon receipt of 
an application for "service connection" (including a claim 
for a higher rating for an already service-connected 
disability), therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as  reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

These provisions regarding the VCAA and its attendant duty to 
notify and assist notwithstanding, the claim presently on 
appeal may be resolved entirely as a matter of interpretation 
of a VA regulation, rather than on the basis of the factual 
circumstances of the case.  This includes, primarily, through 
applying the recent decision of the U. S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Smith v. 
Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006) upholding as 
reasonable VA's construction of the regulation at issue, 38 
C.F.R. § 4.87, DC 6260 (as in effect prior to June 13, 2003), 
that this provision did not authorize the award of separate 
compensable ratings for bilateral tinnitus.  Regardless of 
whether the evidence establishes the veteran's tinnitus is 
perceived as unilateral or bilateral, the outcome of this 
appeal does not change.  Hence, the VCAA does not apply to 
this case since there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  See also, Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  Accordingly, the veteran's claim may 
be fairly adjudicated on its merits without further 
development of the record.

As an initial matter, the veteran's claim for separate 
compensable ratings for his tinnitus is based upon the 
justification that the earlier version of the rating criteria 
for this condition, in effect prior to June 2003, authorized 
the separate disability ratings requested.  DC 6260 was 
revised effective from June 13, 2003 to provide that only a 
single 10 percent evaluation is to be assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 
(2003).  The veteran's representative contends that because 
the veteran's claim for separate ratings was filed in January 
2003,  prior to the revised regulation, the Board must apply 
the law in effect prior to June 2003, which did not expressly 
prohibit the assignment of separate 10 percent ratings for 
tinnitus in each ear.

Generally, when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  Where that statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If so, VA 
ordinarily should not apply the new provision to the claim.  
If there are no resulting retroactive effects, VA ordinarily 
must apply the new provision -- however, at no point prior to 
the effective date of that provision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  The issuance of 
VAOPGCPREC 7-2003 followed the decision of the Federal 
Circuit in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
which expressly overruled the Court's holding in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it 
conflicted with the precedents of the Supreme Court and the 
Federal Circuit, inasmuch as Karnas had permitted the 
retroactive application of a statute or regulation that did 
not expressly provide for retroactive application.  The 
former statute or regulation, on the other hand, if more 
favorable, may be applied prospectively without any such 
limitations as to the effective date of issuance of the 
revised criteria.  

The change to DC 6260 effective in June 2003 did not provide 
for retroactive application.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  The veteran is, therefore, at least entitled 
to application of the prior version of the regulation for the 
months of eligibility prior to June 2003.  Furthermore, the 
original criteria in effect prior to June 13, 2003 under DC 
6260 may also be applied prospectively to the adjudication of 
his claim subsequent to June 2003, if warranting a more 
favorable outcome to the claim.   



This matter of the applicable rating criteria for the time 
period under review having been clarified, however, there 
have been several recent developments in the law that 
directly pertain to the consideration and adjudication of the 
veteran's claim for separate 10 percent ratings for bilateral 
tinnitus, and which have occurred since he initially filed 
his claim for an increased rating.   

In April 2005, the Court issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), which reversed a decision 
of the Board that had concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA subsequently appealed the Court's decision 
in Smith to the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that may ultimately be overturned on appeal, 
the Secretary imposed a temporary stay at the Board on the 
adjudication of tinnitus claims affected by the Smith 
decision during the time period that the appeal to the 
Federal Circuit was pending.  The specific claims affected by 
the stay included:  (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than        
10 percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, DC 6260.  
Since this case at hand involves the first situation 
described above, adjudication of the veteran's claim at the 
Board was therefore deferred.  

More recently, however, the Federal Circuit reversed the 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006). Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

In proceeding with the consideration and adjudication of the 
veteran's claim for separate compensable ratings for 
bilateral tinnitus on the merits, the relevant legal history 
as to interpretation of the VA rating schedule consists, in 
part, of a precedential opinion of VA's Office of General 
Counsel set forth in May 2003 that addressed this issue.  The 
General Counsel held that DC 6260, as in effect prior to June 
2003, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus  was perceived 
as unilateral, bilateral, or in the head.  Separate ratings 
for tinnitus for each ear could not be assigned under DC 6260 
or any other diagnostic code.  See VAOPGCPREC 2-2003 (May 23, 
2003).  Precedential opinions of VA's General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 
19.5 (2005).

Moreover, 38 C.F.R. § 4.25(b), provides that except as 
otherwise provided in the Rating Schedule, the disabilities 
arising from a single disease entity, e.g., arthritis, 
multiple sclerosis, cerebrovascular accident, etc., are to be 
rated separately, as are all other disabling conditions, if 
any.  See also Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.25(b) (2005).  The issue is, therefore, whether 
bilateral tinnitus constitutes two separate disabilities that 
are eligible for separate ratings.



In addition, the assignment of separate ratings is dependent 
on a finding that the disease entity is productive of 
distinct and separate symptoms; the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2005); Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  In VAOPGCPREC 2-03, 
the General Counsel noted that tinnitus is the perception of 
sound in the absence of any external stimulus.  Citing The 
Merck Manual 665 (17th ed. 1999).  VA also discussed the 
nature of tinnitus in the proposed amendment to DC 6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a precursor 
of subjective tinnitus.  It is theorized 
that in true tinnitus the brain creates 
phantom sensations to replace missing 
inputs from the damaged inner ear, similar 
to the brain's creation of phantom pain in 
amputated limbs.  (Diseases  of the Ear, 
H. Ludman, and T. Wright, 6th ed., chapter 
11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research    
8:221-2, P. Jasterboff, 1990; and 
Mechanisms of Tinnitus, Allyn and Bacon, 
1995, J. Vernon and A. Moller (Eds)).  
True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).



VA further addressed this issue in the Supplemental 
Information included in the amendment to DC 6260:

VA's Audiology and Speech Pathology 
Service recently wrote a booklet titled 
Hearing Impairment, an Independent Study 
Course for health care providers.  The 
section on tinnitus states that the fact 
that most tinnitus appears to be coming 
from the ear led to a belief that tinnitus 
was generated in the inner ear, but this 
is not the case.  It further states that 
damage in the inner ear may be a precursor 
for subjective tinnitus, but that 
subjective tinnitus is generated within 
the central auditory pathways.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
68 Fed. Reg. 25,822 (May 14, 2003).

The medical treatise evidence documented in the Federal 
Register shows, as explained above, that tinnitus is a single 
disease entity manifested in a single disability, regardless 
of whether it is perceived as being in one ear, both ears, or 
in the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is inappropriate.  The application of 
38 C.F.R. § 4.25(b) does not, therefore, provide a basis for 
assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability to function under 
the ordinary conditions of daily life, including employment.  
Regardless of the location of the disability, evaluations are 
based upon lack of usefulness of these body parts or systems.  
38 C.F.R. § 4.10.  



The Rating Schedule does provide for separate ratings for a 
single disease entity that has multiple manifestations.  For 
example, several of the diagnostic codes pertaining to the 
feet provide different ratings for unilateral versus 
bilateral involvement.  Having a disability that affects both 
feet, rather than just one foot, results in additional 
functional limitations, in terms of the ability to ambulate. 
Having tinnitus in both ears, however, does not result in 
significantly greater impact on the functioning of the 
auditory system, in comparison to having tinnitus in only one 
ear.

Pursuant to the phrase in 38 C.F.R. § 4.25(b) "except as 
otherwise provided," a single rating for multiple 
manifestations of the same disease entity can be applied only 
if the diagnostic code so specifies.  For instance, some of 
the diagnostic codes pertaining to the feet provide that the 
same rating applies regardless of unilateral or bilateral 
involvement.  The Board notes, however, that that lack of 
distinction applies to disabilities warranting the minimum 10 
percent rating, indicating that the disability is of 
insufficient severity to warrant distinct ratings for 
unilateral or bilateral involvement.

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus we need not look so far as the diagnostic 
codes pertaining to the feet; the diagnostic codes pertaining 
to the auditory system specify the situations in which 
separate ratings are applicable, depending on unilateral or 
bilateral manifestations.  For example, the rating for 
hearing loss is dependent on whether there is hearing loss in 
both ears, or only one ear.  In addition, DC 6207 provides a 
30 percent rating for the complete loss of one auricle, and a 
50 percent rating for the complete loss of both auricles. 
None of the remaining diagnostic codes pertaining to the 
auditory system provide for unilateral versus bilateral 
involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor. See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  


The Supreme Court also held in Brown, however, that 
"[a]mbiguity is a creature not of definitional possibilities 
but of statutory context. . ."  Brown, 513 U.S. at 118 
(citations omitted).  By reading the rating criteria for DC 
6260 in the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, DC 6260 (2002).  The 
diagnostic code does not distinguish between tinnitus that is 
perceived in one ear, both ears, or within the head.  Other 
diagnostic codes pertaining to the auditory system specify 
whether the rating is to be assigned based on unilateral or 
bilateral involvement (DC 6100 for hearing loss, and DC 6207 
for loss of auricle).  Because some of the diagnostic codes 
pertaining to the auditory system distinguish between 
unilateral and bilateral involvement, it is apparent from the 
regulation that the omission of that language from DC 6260 
was intentional. This interpretation of the diagnostic code 
is not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In sum, based on the provisions of VA's rating schedule (from 
when the 
pre-June 13, 2003 rating criteria were effective, and which 
also have not been substantively revised since then) and the 
history of regulatory amendments to the rating criteria at DC 
6260 itself, when reading DC 6260 in the context of the 
remaining diagnostic codes pertaining to the auditory system, 
that diagnostic code clearly indicates that a 10 percent 
rating applies to recurrent tinnitus, regardless of whether 
the involvement is unilateral or bilateral.  Moreover, as 
indicated, the recent decision of the Federal Circuit in 
Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006) 
upheld VA's interpretation of the legal authority applicable 
to the evaluation of service-connected tinnitus, to the 
effect there is no conclusive basis upon which separate 
compensable ratings for tinnitus could reasonably be awarded.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes an 
evaluation in excess of a single 10 percent rating for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  Where, as here, the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for separate 10 percent disability ratings for 
bilateral tinnitus is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


